294 So. 2d 100 (1974)
ALLSTATE MORTGAGE CORPORATION of Florida, Appellant,
v.
ALPHA MOTORS, INC., a Pennsylvania Corporation D/B/a Eastern Equipment Leasing Co., et al., Appellees.
No. 73-818.
District Court of Appeal of Florida, Third District.
March 25, 1974.
Rehearing Denied May 20, 1974.
*101 Elliot L. Miller, Miami, for appellant.
Frates, Floyd, Pearson, Stewart Proenza & Richman, Kenneth J. Weil and Thomas L. Ford, Miami, for appellees.
Before CARROLL and HAVERFIELD, JJ., and MOORE, JOHN H., II, Associate Judge.

CORRECTED OPINION.
PER CURIAM.
This appeal is by the defendant below from a summary judgment in a mortgage foreclosure action.
The mortgage was made by a guarantor on a lease of personal property (restaurant equipment), to the lessor, as further security for performance by the lessee.
The appellant purchased the mortgaged real estate (subject to the mortgage) at an execution sale thereof. Thereafter, following default by the lessee, the lessor filed this action for foreclosure of the security mortgage. The court held certain defenses raised by the appellant were without merit, and upon plaintiff's motion for summary judgment, supported by evidence including admission by the guarantor of the correctness of the amount claimed to be due to the lessor, granted summary judgment for foreclosure.
The rejection of the asserted defenses was not error. Spinney v. Winter Park Building & Loan Ass'n, 120 Fla. 453, 162 So. 899. Refusal of the court to permit the defendant to have discovery as to whether fire insurance was recovered (when the leased property was destroyed by fire) was not harmful error, in that receipt of insurance money by the lessor for the loss of its leased property would be immaterial, and not operate to reduce the lessee's obligations under the lease, not otherwise therein provided for.
No reversible error having been shown, the judgment is affirmed.